EXHIBIT 10.13




AMENDMENT OF SALES AGREEMENT







The undersigned hereby amend the Sales Agreement entered into by and between
Xenacare Holdings, Inc. and Pure Laboratories, LLC on April 11, 2008, as
follows:

1.2

Purchase Price.  The aggregate purchase price for the Assets is the amount of
Five Percent (5%) of the Gross Sales Price (defined herein as the wholesale
sales price of each product less all charge backs, bad debt, returns,
allowances, and free goods) bearing any of the trademarks set forth in Paragraph
1.1 hereinabove or related to or competitive, defined as any sun care or defense
formula in a pill, capsule or other internal format with any of the Assets set
forth in Paragraph 1.1 hereinabove (the “Consideration) to be paid to the
Company by the Purchaser on a quarter annum basis (said period to commence
immediately upon complete execution of this Sales Agreement), but shall be
capped to a maximum of $2,500,000.00.  The Purchaser agrees that the Company
shall have the right to terminate this agreement in the event the Purchaser
fails to pay the Company a minimum of seventy-five ($75,000) thousand in any
calendar year beginning in 2009 until the capped amount is met.  In addition,
the Company shall receive 500,000 shares of common stock of the Purchaser (to be
delivered to the Company within thirty (30) days of the date of this agreement),
which shares shall be in the same form and bear the same restrictions including
stock restrictions, stock dilution and stock splits as the current principal
shareholders of the Company.  The Purchaser agrees that it will use its
reasonable best efforts within two (2) years from the date of this amendment
include those shares in any registration statement filed with the Securities and
Exchange Commission.

This amendment is contingent upon the merger between the Purchaser and Sun
Packing, Inc. within 60 days.  Should the merger not consummate, then this
amendment will become null and void.

The above represents the full and complete understanding of the Amendment and is
accepted by the Parties as of the date designated below.

Pure Laboratories, LLC (the “Company”)




By:

/s/   B. Hechtman

Date:

8/5/2008

B. Hechtman, President










Xenacare Holdings, Inc. (the “Purchaser”)







By:

/s/   Frank Rizzo

Date:

7/30/2008

Frank Rizzo, President






